              Case 2:18-cr-00134-MCE Document 71 Filed 09/21/21 Page 1 of 5


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 ROGER YANG
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7
   0
 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:18-CR-00134 MCE
12                                 Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                          TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                            ORDER
14   TIEN HE TAN,                                         DATE: September 16, 2021
     JENNY CHU,                                           TIME: 10:00 a.m.
15                                                        COURT: Hon. Morrison C. England, Jr.
                                  Defendants.
16

17
            This case was set for status on September 16, 2021. On September 3, 2021, this Court sua
18
     sponte continued the status conference to September 23, 2021. On May 13, 2020, this Court issued
19
     General Order 618, which suspends all jury trials in the Eastern District of California “until further
20
     notice.” Under General Order 618, a judge “may exercise his or her authority to continue matters,
21
     excluding time under the Speedy Trial Act with reference to the court’s prior General Order 611 issued
22
     on March 17, 2020 . . . with additional findings to support the exclusion in the Judge’s discretion.”
23
     General Order 618, ¶ 6 (E.D. Cal. May 13, 2020). In addition, any judge “may order case-by-case
24
     exceptions” to General Order 618’s provisions “at the discretion of that Judge or upon the request of
25
     counsel, after consultation with counsel and the Clerk of the Court to the extent such an order will
26
     impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020). This and previous
27
     General Orders were entered to address public health concerns related to COVID-19.
28
            Although the General Orders and declarations of emergency address the district-wide health

      STIPULATION REGARDING EXCLUDABLE TIME               1
30    PERIODS UNDER SPEEDY TRIAL ACT
               Case 2:18-cr-00134-MCE Document 71 Filed 09/21/21 Page 2 of 5


 1 concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision

 2 “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record

 3 findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

 4 record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such

 5 failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153

 6 (9th Cir. 2000) (explaining that a judge ordering an ends-of-justice continuance must set forth explicit

 7 findings on the record “either orally or in writing”).

 8          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 9 and inexcusable—General Orders 611, 612, 617, and 618 and the subsequent declaration of judicial
10 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the

11 judge granted such continuance on the basis of his findings that the ends of justice served by taking such

12 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C.

13 § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of

14 the case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

15 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

16          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

17 18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not directly address

18 continuances stemming from pandemics, natural disasters, or other emergencies, this Court has

19 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-

20 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d
21 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.

22 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to

23 exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).

24 The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated

25 by the statutory rules.

26          The coronavirus poses a similar, albeit more enduring, “appreciable difficulty” to the prompt

27 proceedings mandated by the statutory rules. Recently, the Ninth Circuit enumerated a “non-

28 exhaustive” list of seven factors it found to be “relevant” in considering ends-of-justice Speedy Trial Act

       STIPULATION REGARDING EXCLUDABLE TIME                2
30     PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:18-cr-00134-MCE Document 71 Filed 09/21/21 Page 3 of 5


 1 continuances “in the context of the COVID-19 pandemic.” United States v. Olsen, --- F.3d ---, 2021 WL

 2 1589359 at *7 (9th Cir. Apr. 23, 2021). That non-exhaustive list includes: (1) whether a defendant is

 3 detained pending trial; (2) how long a defendant has been detained; (3) whether a defendant has invoked

 4 speedy trial rights since the case’s inception; (4) whether a defendant, if detained, belongs to a

 5 population that is particularly susceptible to complications if infected with the virus; (5) the seriousness

 6 of the charges a defendant faces, and in particular whether the defendant is accused of violent crimes;

 7 (6) whether there is a reason to suspect recidivism if the charges against the defendant are dismissed;

 8 and (7) whether the district court has the ability to safely conduct a trial. Id.

 9          In light of the societal context created by the foregoing, this Court should consider the following

10 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

11 justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date

12 for the status hearing. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial

13 continuance must be “specifically limited in time”).

14                                                STIPULATION

15          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

16 through defendant’s counsel of record, hereby stipulate as follows:

17          1.       By previous stipulation, this matter was set for status on September 16, 2021. The Court

18 sua sponte continued the status conference to September 23, 2021.

19          2.       By this stipulation, defendants now move to continue the status conference until

20 December 16, 2021, at 10:00 a.m., and to exclude time between September 16, 2021, and December
21 16, 2021, under 18 U.S.C. § 3161(h)(7)(A), B(iv) [Local Code T4].

22          3.       The parties agree and stipulate, and request that the Court find the following:

23                   a)     The government has represented that the discovery associated with this case

24          includes voluminous digital evidence, thousands of pages of financial and real estate records, and

25          evidence against other alleged co-conspirators. All of this discovery has been either produced

26          directly to counsel and/or made available for inspection and copying.

27
            1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:18-cr-00134-MCE Document 71 Filed 09/21/21 Page 4 of 5


 1               b)      Counsel for defendants desire additional time to go through the voluminous

 2        discovery. Counsel for Jenny Chu specifically requests additional time to discuss discovery with

 3        his client. Counsel for Tien Tan recently suffered an injury that will restrict his ability to meet

 4        and confer with his client for approximately a month. In addition, counsel for Tien Tan will be

 5        in a state trial in the middle of November and will be unavailable.

 6               c)      Counsel for defendants believes that failure to grant the above-requested

 7        continuance would deny them the reasonable time necessary for effective preparation, taking into

 8        account the exercise of due diligence.

 9               d)      The government does not object to the continuance.

10               e)      Based on the above-stated findings, the ends of justice served by continuing the

11        case as requested outweigh the interest of the public and the defendant in a trial within the

12        original date prescribed by the Speedy Trial Act.

13               f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

14        et seq., within which trial must commence, the time period of September 16, 2021 to December

15        16, 2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local

16        Code T4] because it results from a continuance granted by the Court at defendant’s request on

17        the basis of the Court’s finding that the ends of justice served by taking such action outweigh the

18        best interest of the public and the defendant in a speedy trial.

19 ///

20 ///
21 ///

22 ///

23 ///

24 ///

25 ///

26 ///
27 ///

28 ///

     STIPULATION REGARDING EXCLUDABLE TIME              4
30   PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:18-cr-00134-MCE Document 71 Filed 09/21/21 Page 5 of 5


 1          4.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5
     Dated: September 17, 2021                                 PHILLIP A. TALBERT
 6                                                             Acting United States Attorney
 7
                                                               /s/ ROGER YANG
 8                                                             ROGER YANG
                                                               Assistant United States Attorney
 9
10   Dated: September 17, 2021                                 /s/ MARK J. REICHEL
                                                               MARK J. REICHEL
11
                                                               Counsel for Defendant
12                                                             TIEN HE TAN
     Dated: September 17, 2021
13                                                      By: /s/ PHILIP COZENS
                                                            PHILIP COZENS
14                                                          Counsel for Defendant JENNY
                                                            CHU
15

16                                                     ORDER

17          IT IS SO ORDERED.

18

19          Dated: September 20, 2021

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME                5
30    PERIODS UNDER SPEEDY TRIAL ACT
